Title: From George Washington to Robert Cary & Company, 10 July 1773
From: Washington, George
To: Robert Cary & Company



Gentn
Mount Vernon [10 July 1773]

Inclosed you have an Invoice of such Goods as I want for my own use, which please to send by the first Ship to this River as many of the Articles will be wanted by the time they can arrive; among which the Second Mourning for Miss Custis, who we had the misfortune to loose on the 19th Ulto will be necessary—Your Acct against this young Lady may remain as stated in your Books till further advise, in the meanwhile please to send me an exact transcript thereof. As I shall have occasion soon, I expect, to send for many Articles preparatory to Mr Custis’s Housekeeping, when he returns from College, no Goods are sent for on his Acct by this oppertunity, but a small Invoice of Sundries for Mr Lund Washington is forwarded that they may be dispatchd with mine.

The Shoes by Captn Grig are safe arrivd; so are the Goods by Peterson, saving a Bale of Cotton (of mine) which Mr Hill writes me is damaged, but as he is not particular in the Acct I do not know to what degree, or whether worth speaking of; I have wrote to him however on this head, & expect his answer, when I shall be better able to inform you—He complains a good deal of the enormous size of the Grindstones; adding that, some of them (if they had been of the proper quality) were full large enough for Millstones.
I have directed him to put all my Tobo on Board of Peterson, as also Mr Custis’s except a few Hhds for Mr Hanbury; but as he has not yet furnished me with the respective quantities, it is not, at this time, in my power to order Insurance. As soon as it is I will advise you thereof, and shall hope notwithstanding the Stagnation, and indeed Consternation which the trading World seems to have been thrown into of late that you will endeavour to render us agreeable Accts of Sale for these Tobacco’s, for if a steady adherence to one House carrys any merit along with it none I am Sure has a better claim to your particular Attention than my Ward and self hath.
As I shall probably have occasion to write to you again in a few days for Insurance &ca I shall add no more at present than that I am Gentn Yr Very Hble Servt

Go: Washington

